Order entered December 13, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01240-CV

                                   LUISA ALONSO, Appellant

                                                  V.

                                    ALLIANCE AFT, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-06040-D

                                             ORDER
       We GRANT appellee’s December 5, 2013 unopposed second motion for an extension of

time to file a brief. Appellee shall file its brief on or before January 3, 2014.


                                                        /s/    DAVID LEWIS
                                                               JUSTICE